
	

115 S1682 IS: Advancing Innovation and Reinvigorating Widespread Access to Viable Electromagnetic Spectrum Act
U.S. Senate
2017-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1682
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2017
			Mr. Gardner (for himself and Ms. Hassan) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To facilitate a national pipeline of spectrum for commercial use, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Advancing Innovation and Reinvigorating Widespread Access to Viable Electromagnetic Spectrum Act or the AIRWAVES Act.
		2.Sense of Congress
 It is the sense of Congress that the United States should strive to— (1)advance innovation with respect to, and investment in, wireless broadband Internet access;
 (2)promote the benefits of connecting all individuals in the United States to quality wireless broadband Internet access, including those individuals in rural communities; and
 (3)support comprehensive, technology-neutral spectrum policy that includes licensed, unlicensed, and shared use of spectrum bands.
			3.Definitions
 In this Act— (1)the term appropriate committees of Congress means—
 (A)the Committee on Commerce, Science, and Transportation of the Senate; (B)the Committee on Energy and Commerce of the House of Representatives; and
 (C)any other congressional committee with jurisdiction over a matter; (2)the term Commission means the Federal Communications Commission;
 (3)the term eligible Federal entity means an entity described in section 113(g)(1) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 923(g)(1));
 (4)the term eligible frequency means a frequency with respect to which the costs incurred by an eligible Federal entity in relocating from the frequency may be reimbursed from the Spectrum Relocation Fund;
 (5)the term Federal entity has the meaning given the term in section 113(l) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 923(l));
 (6)the term NTIA means the National Telecommunications and Information Administration; (7)the term Spectrum Frontiers proceeding means the Report and Order and Further Notice of Proposed Rulemaking in the matter of Use of Spectrum Bands Above 24 GHz for Mobile Radio Services, adopted by the Commission on July 14, 2016 (FCC 16–89);
 (8)the term Spectrum Relocation Fund means the fund established under section 118 of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 928); and
 (9)the term system of competitive bidding means a system of competitive bidding conducted under section 309(j) of the Communications Act of 1934 (47 U.S.C. 309(j)).
 4.Spectrum Frontiers proceedingNot later than 1 year after the date of enactment of this Act, the Commission shall complete the rule making to which the Spectrum Frontiers proceeding relates.
		5.Expanding access to commercial spectrum
 (a)FCC responsibilitiesThe Commission, in consultation with the NTIA, shall— (1)not later than December 31, 2018, complete a system of competitive bidding to grant new licenses for the use of spectrum in frequencies between 3550 megahertz and 3650 megahertz;
 (2)not later than December 31, 2019, complete a system of competitive bidding for the use of spectrum in frequencies between—
 (A)27500 megahertz and 28350 megahertz, consistent with the spectrum sharing framework adopted for that frequency band as part of the Spectrum Frontiers proceeding;
 (B)37000 megahertz and 38600 megahertz; and (C)38600 megahertz and 40000 megahertz; and
 (3)not later than December 31, 2020, complete a system of competitive bidding for the use of spectrum in frequencies between—
 (A)24250 megahertz and 24450 megahertz; (B)25050 megahertz and 25250 megahertz;
 (C)31800 megahertz and 33400 megahertz; (D)42000 megahertz and 42500 megahertz;
 (E)47200 megahertz and 48200 megahertz; and (F)50400 megahertz and 52600 megahertz.
					(b)Identifying frequencies between 7125 megahertz and 8400 megahertz To be utilized for unlicensed
			 purposes
 (1)In generalNot later than 1 year after the date of enactment of this Act, the Commission, in consultation with the NTIA, shall identify any frequency between 7125 megahertz and 8400 megahertz with respect to which there is the potential for unlicensed use without causing harmful interference with incumbents.
 (2)Rule makingIf the Commission, in consultation with the NTIA, makes an identification described in paragraph (1), the Commission shall consider initiating a rule making with respect to the unlicensed use described in that paragraph.
				(c)Report on reallocation of
			 certain incumbent Federal stations
 (1)In generalNot later than December 31, 2020, the NTIA, in consultation with the Director of the Office of Management and Budget, shall submit to the appropriate committees of Congress a report relating to the relocation of incumbent Federal stations authorized to use spectrum in the frequencies between 1300 megahertz and 1350 megahertz and between 1780 megahertz and 1830 megahertz in order to facilitate the reallocation of such spectrum from Federal to non-Federal use.
 (2)TimingThe relocation described in paragraph (1) with respect to the frequencies between 1780 megahertz and 1830 megahertz shall take place not earlier than 2023.
 (d)Amendments to the Spectrum Pipeline Act of 2015Section 1004 of the Spectrum Pipeline Act of 2015 (47 U.S.C. 921 note) is amended— (1)in subsection (a), by striking 30 megahertz and inserting 100 megahertz; and
 (2)in subsection (c)(1)(B), by striking July 1, 2024 and inserting July 1, 2023. 6.Modernizing mid-band spectrum (a)In general (1)Spectrum identificationNot later than December 31, 2019, the Commission, in consultation with the NTIA, shall identify 500 megahertz of additional spectrum in the frequencies between 3700 megahertz and 4200 megahertz to make available for commercial licensed use.
 (2)Spectrum auctionNot later than December 31, 2022, the Commission shall complete a system of competitive bidding for the use of spectrum identified under paragraph (1).
				(b)Rule making on the unlicensed use of the frequency band between 5925 megahertz and 7125
 megahertzNot later than 180 days after the date of enactment of this Act, the Commission, in consultation with the NTIA, shall issue a notice of proposed rule making with respect to creating opportunities for the unlicensed use of spectrum in the frequencies between 5925 and 7125 megahertz without causing harmful interference with any incumbents in that band.
			7.Rural set-aside
 (a)In generalNotwithstanding section 309(j)(8) of the Communications Act of 1934 (47 U.S.C. 309(j)(8)), the Commission shall allocate 10 percent of the proceeds from each system of competitive bidding conducted under this Act for the deployment of wireless infrastructure in areas that the Commission has determined are underserved or unserved with respect to wireless broadband Internet access service.
 (b)LimitationsNo amounts allocated under subsection (a) may be combined with amounts that are used to fund any other program that is in existence on the date on which the allocation is made, including any program established under section 254 of the Communications Act of 1934 (47 U.S.C. 254).
 8.Special rulesWith respect to any frequency band described in this Act, if the relocation of an incumbent from that frequency band to another equivalent frequency band (referred to in this section as the destination band) is not possible, and if the Commission determines that no mitigation technology, alternative sharing approach, or incentives-based approach would reliably prevent harmful interference to licensees, the Commission—
 (1)shall provide notification of that determination to the appropriate committees of Congress and the NTIA; and
 (2)may not proceed with any action, including relocating incumbents from the destination band or permitting new entrants into the destination band, that may result in the dislodging or harming of any incumbent in the destination band until the Commission can ensure that any such action will neither cause harmful interference with nor unreasonably constrain an incumbent in the destination band.
			9.Commission study on enhancing the benefits of unlicensed spectrum for rural communities
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Commission shall conduct, and submit to the appropriate committees of Congress the results of, a study regarding how unlicensed spectrum can be further utilized to assist in—
 (1)the provision of healthcare in rural areas; (2)distance learning; and
 (3)facilitating innovations in agriculture. (b)RecommendationsThe results of the study submitted under subsection (a) shall include recommendations regarding—
 (1)overcoming barriers to the use of unlicensed spectrum for the purposes described in that subsection; and
 (2)how to further utilize unlicensed spectrum to meet the needs of rural communities with respect to broadband Internet access service.
 10.GAO study on Spectrum Relocation Fund allocationsNot later than 180 days after the date of enactment of this Act, the Comptroller General of the United States shall conduct, and submit to the appropriate committees of Congress the results of, a study to determine the efficiency with which amounts in the Spectrum Relocation Fund are transferred to eligible Federal entities that willingly relocate from eligible frequencies.
		11.Rules of construction
 (a) Frequency rangesAny frequency range described in this Act shall be construed as including the upper and lower frequency in the frequency range.
 (b)Assessment of electromagnetic spectrum reallocationNothing in this Act may be construed as affecting any requirement under section 156 of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 921 note).
